Citation Nr: 1003035	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, 
not otherwise specified, to include as secondary to service-
connected residuals of a left fifth toe fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
March 1983 to August 1983.  Thereafter, he served for over 16 
years in the Air National Guard of Puerto Rico.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for depressive disorder, not otherwise specified, 
because it is due to his service-connected residuals of a 
left fifth toe fracture.  When determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Therefore, the Board must 
consider the claim on both a secondary basis and a direct 
basis.

With regard to the Veteran's claim on a direct basis, the 
Board notes that the Veteran has indicated that he is in 
receipt of Social Security Administration (SSA) disability 
benefits for a mental disorder.  Neither the SSA decision nor 
the records on which it was based are contained in the claims 
file.  The Board finds that these documents may be relevant 
to the Veteran's service connection claim.  As such, they 
should be obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment 
records dating from August 2005 through 
the present, from the VA Medical Center in 
San Juan, Puerto Rico, and associate them 
with the claims file.

2.  Obtain from the Social Security 
Administration a copy of any decision that 
was made on a claim for Social Security 
disability benefits, as well as the 
medical records relied upon concerning any 
determination rendered.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file 
to the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


